          Case 2:18-cr-00422-SPL Document 423 Filed 12/14/18 Page 1 of 9




     ELIZABETH A. STRANGE
 1   First Assistant United States Attorney
     District of Arizona
 2
     KEVIN M. RAPP (Ariz. Bar No. 14249, kevin.rapp@usdoj.gov)
 3   MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Assistant U.S. Attorneys
 6   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 7   Telephone (602) 514-7500

 8   BRIAN BENCZKOWSKI
     Assistant Attorney General
 9   Criminal Division, U.S. Department of Justice
10   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
11   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
12   Washington, D.C. 20530
     Telephone (202) 616-2807
13   Attorneys for Plaintiff
14
                          IN THE UNITED STATES DISTRICT COURT
15
                               FOR THE DISTRICT OF ARIZONA
16
17   UNITED STATES OF AMERICA,                            No. CR-18-00422-PHX-SPL
18                        PLAINTIFF,                  GOVERNMENT’S RESPONSE IN
                                                      OPPOSITION TO DEFENDANT’S
19            V.                                      MOTION TO STRIKE (Doc. 415)
20
     MICHAEL LACEY, ET AL.,
21
                          DEFENDANTS.
22
23
24         Plaintiff United States of America (the “Government”), by and through its counsel
25   of record, the United States Attorney’s Office for the District of Arizona and Special
26   Assistant United States Attorney John J. Kucera, requests that this Court deny Michael
27   Lacey’s (“Defendant”) Motion to Strike and Request for Expedited Relief (Dkt. 415
28   (“Motion to Strike”)), because Defendant’s Motion for Release of Funds and Request for
          Case 2:18-cr-00422-SPL Document 423 Filed 12/14/18 Page 2 of 9




 1   Expedited Relief (Dkt. 385 (“Motion for Release”)) constituted a Rule 41(g) motion 1,
 2   which is treated as a civil complaint pursuant to Federal Rules of Civil Procedure and
 3   affords the Government 60 days to respond. In the alternative, should this Court find that
 4   Arizona’s Local Rules apply, the Government is afforded 30 days to respond pursuant to
 5   Local Rule 56.1(d). Either way, the Government’s filing (on December 11, 2018) of its
 6   Response in Opposition to Defendant’s Motion for Release (Dkt. 412 (“Response”)) was
 7   within the statutory timeframe.
 8          Even if this was not a Rule 41(g) motion, the Government understood that this
 9   Court’s November 16, 2018, ruling encompassed Defendant’s Motion for Release, given
10   (1) the similarities of relief requested addressed in that hearing, (2) the connection between
11   the motions subject to that hearing and the relief sought in Defendant’s Motion for Release,
12   and (3) the timing of the Defendant’s Motion for Release in connection with said hearing.
13          Finally, Defendant has not claimed any prejudice as a result of any delay, and the
14   Government satisfies the requirements outlined under the “excusable neglect” doctrine.
15          In support, the Government states as follows:
16                    MEMORANDUM OF POINTS AND AUTHORITIES
17   I.     INTRODUCTION
18          On November 16, 2018, at an “Emergency Hearing,” this Court reviewed and
19   addressed almost the exact same issues and concerns raised by Defendant’s “Supplemental
20   Brief” in support of defendants’ Emergency Motion to Stay Seizure of Attorney Fees and
21   Request for an Immediate Hearing (Dkt. 377 (“Supplemental Brief”)). In his Supplemental
22   Brief, Defendant alleged that the seizure of funds was improper because, among other
23   things, the seizure restrained funds unrelated to the criminal allegations contained in the
24   Indictment and First Superseding Indictment. In addition, Defendant alleged the seizure left
25   Defendant without sufficient funds to afford his counsel of choice. (See Supplemental Brief,
26
27   1
       In its Response, the Government pointed out that Defendant’s Rule 41(g) motion is
     improper here because this Court lacks jurisdiction to grant such a motion when a related
28   civil forfeiture proceeding is pending.


                                                  -2-
           Case 2:18-cr-00422-SPL Document 423 Filed 12/14/18 Page 3 of 9




 1   p. 2). Because the Supplemental Brief was filed one-day prior to the Emergency Hearing,
 2   the Court agreed to accept the Government’s Response as applicable to the Supplemental
 3   Brief (See Transcript, pp. 51 – 52).
 4          Also on the date of the Emergency Hearing, Defendant filed his Motion for Release.
 5   Because this motion sought the return of property held by the Government, the Motion for
 6   Release is properly construed as one arising under Rule 41(g), which are treated as civil
 7   complaints. As such, the Government has 60 days from the date of filing to respond.
 8   Despite this, on December 3, 2018, Defendant filed a Notice of the Government’s Non-
 9   Opposition to Defendant Lacey’s Motion for Release of Funds (“Notice”). In his Notice,
10   Defendant alleged the Government failed to respond to/oppose his Motion for Release
11   within the 14-day response period as prescribed by Local Rules 7.2(c) and (i). In this way,
12   Defendant incorrectly construes his Motion for Release as a memorandum governed by
13   Local Rule 7.2(c). This is incorrect and ignores well-established case law regarding motions
14   for release of funds.
15          On December 11, 2018, the Government filed its Response, and pursuant to the 60-
16   day response period prescribed to Rule 41(g) motions (or, in the alternative, pursuant to the
17   30-day response period pursuant to the Local Rules), the Government filed its response well
18   within the statutory time period permitted under both the Federal Rules of Civil Procedure
19   and the Local Rules under 56.1(d).
20   II.    DEFENDANTS’ MOTION FOR RELEASE CONSTITUTED A RULE 41(g)
21          MOTION, AFFORDING THE GOVERNMENT 60 DAYS TO RESPOND
22          Rule 41(g) of the Federal Rules of Criminal Procedure provides, in pertinent part,
23   that “[a] person aggrieved … by the deprivation of property may move for the property’s
24   return … .” Fed. R. Crim. Proc. 41(g). 2 In Ladele v. United States, No. CR 06-00125
25
      2
26      “The 2002 amendments redesignated the subsection on motions for return of property
     from Rule 41(e) to Rule 41(g) without substantive change to the Rule, and courts have
27   applied case law concerning former Rule 41(e) to the current Rule 41(g).” Wright, King,
     Klein & Welling, Motion to Return Property, 3A Fed. Prac. & Proc. Crim., 3d § 673 n.32
28   (4th ed.); see also United States v. Gotti, 244 F. Supp. 2d 120, 122-24 (E.D.N.Y. 2003);
     De Almeida v. United States, 459 F.3d 377, 308 n.2 (2d Cir. 2006).

                                                 -3-
          Case 2:18-cr-00422-SPL Document 423 Filed 12/14/18 Page 4 of 9




 1   MMM, 2010 WL 476957, at *6 (C.D. Cal. Feb. 2, 2010), the Central District of California
 2   (“CDCA”), in addressing the issue of a pending related criminal matter, held that because
 3   “the government claims the property sought was already the subject of an administrative
 4   foreclosure proceeding, the court must convert the government’s opposition into a motion
 5   for summary judgement … .” Id (treating movant’s Rule 41(g) motion as a civil complaint).
 6   This holding equally applies when the defendant assets are subject to a related civil
 7   forfeiture proceeding. See United States v. Williams, 267 F. Supp. 2d 1130, 1138 (M.D.
 8   Ala. 2003) (motion for return of seized property denied, despite finding of lack of probable
 9   cause and granting of motion to suppress, because property is restrained in a criminal case
10   under 21 U.S.C. § 853(e)(1) and an civil forfeiture complaint was filed under 18 U.S.C. §
11   983(a)(3)(B)(ii)(II)).
12          There is no dispute that the defendant assets in this criminal proceeding are also
13   subject to a related civil forfeiture proceeding. On November 16, 2018, in CDCA, the
14   Government filed its civil forfeiture complaint seeking to forfeit the assets Defendant now
15   seeks to have returned (see U.S. v. $689,884.48 Seized from First Federal Savings & Loan
16   of San Rafael Account ‘3620, et al., 18-cv-8597). As such, defendants’ Motion for Release
17   should be treated as a civil complaint. No case law suggests otherwise, and Defendant does
18   not argue to the contrary.
19          Because Defendant’s Motion for Release constitutes a Rule 41(g) motion, the
20   Government has 60 days from the date of Defendant’s Motion for Release filing to respond
21   pursuant to Rule 12(a) under the Federal Rules of Civil Procedure. See United States v.
22   Ritchie, 342 F.3d 903, 906 (9th Cir. 2003) (holding that the district court properly treated
23   the government’s opposition to a Rule 41(g) motion as the equivalent of a 12(b)(6) motion
24   to dismiss)); United States v. Ibrahim, 522 F.3d 1003, 1007 (9th Cir. 2008) (same). In Vega
25   v. United States, No. 00-8920, 2001 WL 823874, at *1 (S.D.N.Y. July 20, 2001), the court
26   held that “because petitioner’s filing must be construed as a complaint, the Court construes
27   the Government’s Letter [a response] as a motion to dismiss, pursuant to Fed. R. Civ. P.
28   12(b)(6).” Id. at 1. Thus, the Government’s response here operates as a motion to dismiss,


                                                -4-
            Case 2:18-cr-00422-SPL Document 423 Filed 12/14/18 Page 5 of 9




 1   even if not labeled as such. Defendant’s Motion for Release was filed on November 16,
 2   2018, giving the Government until Tuesday, January 15, 2019, to submit its response.
 3   III.    GOVERNMENT’S COMPLIED WITH ARIZONA’S LOCAL RULES
 4           Should this Court find that Defendant’s Motion for Release did not fall under the
 5   Federal Rules of Civil Procedure, it should nevertheless allow the Government to submit its
 6   Response in Opposition because it substantially complied and conformed with all
 7   substantial respects to the requirements set forth under Local Rules 7.2(c) and 7.2(i).
 8           When a responsive memorandum is filed in this District, Arizona’s Local Rules
 9   require that “[t]he opposing party shall, unless otherwise ordered by the Court and except
10   otherwise provided by Rule 56 of the Federal Rules of Civil Procedure, and Rules 12.1
11   and 56.1, Local Rules of Civil Procedure, have fourteen (14) days after service in a civil
12   or criminal case with which to serve and file a responsive memorandum.” LRCiv 7.2(c)
13   (emphasis added). And “[i]f a motion does not conform in all substantial respects with the
14   requirements of this Local Rule, or if the unrepresented party or counsel does not serve and
15   file the required answering memoranda … such non-compliance may be deemed a consent
16   to the denial or granting of the motion and the Court may dispose of the motion summarily.”
17   LRCiv 7.2(i) (emphasis added).
18           Here, the Government did, in fact, serve and file the required answering
19   memorandum and substantially complied with the requirements set forth under Local Rules
20   7.2(c) and (i).   Applying the Local Rules, because Defendant’s Motion for Release
21   constitutes a Rule 41(g) motion, the Government is well within the response deadline
22   pursuant to Local Rule 56.1(d). This is because a response to a Rule 41(g) motion proceeds
23   under Rule 12(a) of the Federal Rules of Civil Procedure (see Section I above for supporting
24   case law).
25           Rule 56.1(d) of Arizona’s Local Rules governs deadlines for responsive and reply
26   memoranda. See LRCiv 56.1(d). The rule states, in pertinent part, “[n]otwithstanding the
27   provisions of Rule 7.2(c), (d), and (f), Local Rules of Civil Procedure, the opposing party
28   may, unless ordered by the Court, have thirty (30) days after service within which to serve


                                                 -5-
           Case 2:18-cr-00422-SPL Document 423 Filed 12/14/18 Page 6 of 9




 1   and file a responsive memorandum in opposition … .” Id (emphasis added). Defendant’s
 2   Motion for Release was filed on November 16, 2018, affording the Government until
 3   December 16, 2018, to submit its response. Pursuant to the District of Arizona’s Local Rule
 4   56.1(d), the Government’s response to Defendant’s Rule 41(g) motion was within the
 5   timeframe to respond to Defendant’s Motion for Release.
 6          Even if this Court finds the Motion for Release was not a Rule 41(g) motion, as
 7   explained above in Section II, the Government had good reason to believe that it had a
 8   significant time to submit its response based on the belief that defendants’ Motion for
 9   Release constituted a Rule 41(g) motion. There was no intent on the Government’s part to
10   act in bad faith or otherwise mislead this Court and the opposition. More importantly, at the
11   time of this writing, the Court has yet to decide on the defendants’ Motion for Release. As
12   such, Defendants cannot claim to have been prejudice by the Government’s timing.
13   IV.    GOVERNMENT’S FAILURE TO RESPOND CONSTITES EXCUSIBLE
14          NEGLECT
15          In the alternative, should this Court find that Defendant’s Motion for Release did not
16   constitute a Rule 41(g) motion, the Government should, nevertheless, be excused for this
17   late filing because the Government’s failure to respond amounted to excusable neglect.
18          Rule 6(b)(1)(B) of the Federal Rules of Civil Procedure allows for the extension of
19   time where “on a motion made after the time has expired if the party failed to act because
20   of excusable neglect.” Fed. R. Criv. Proc. 41(g). 3 “Congress plainly contemplated that the
21   courts would be permitted to accept late filings caused by inadvertence, mistake, or
22   carelessness, not just those caused by intervening circumstances beyond the party’s control.
23   This flexible understanding comports with the ordinary meaning of ‘neglect.’” Pioneer Inv.
24   Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380. 381 (1993) (applying the
25   excusable neglect doctrine in a bankruptcy matter) (“Pioneer”). This Court has applied the
26   same standard. Vitasek v. Maricopa Cty. Sheriff’s Office, No. CV 10-1777-PHX-RCB, 2012
27
      3
       The Government responds to defendants’ Motion to Strike, which is governed by Rule
28   12(f) of the Federal Rules of Civil Procedure.


                                                 -6-
          Case 2:18-cr-00422-SPL Document 423 Filed 12/14/18 Page 7 of 9




 1   WL 176313, at *2 (D. Ariz. Jan. 23, 2012) (finding that “inadvertence or carelessness
 2   generally constitute excusable neglect”).
 3          To this end, “[t]he Ninth Circuit dictates that a district court must apply a four-factor
 4   equitable test to determine if a party’s failure to meet a deadline constitutes ‘excusable
 5   neglect.’” McSmith v. Poker Prods., No. 2:10-CV-00870-GMN, 2011 WL 841350, at *2
 6   (D. Nev. Mar. 7, 2011) (quoting Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1261
 7   (9th Cir. 2010) (“Ahanchian”)) (“McSmith”). The four factors district courts must consider
 8   are: “(1) the danger of prejudice to the opposing party; (2) the length of the delay and its
 9   potential impact on the proceedings; (3) the reason for the delay; and (4) whether the movant
10   acted in good faith.” Ahanchian, 624 F.3d at 1261; see McSmith, 2011 WL at *2; Pioneer,
11   507 U.S. at 395.
12          Here, any neglect by government counsel was excusable. Defendants did not, and
13   has not, suffered any prejudice as a result of any late filing. 4 This is evident in their Motion
14   to Strike, in which Defendant did not assert any such claim. In addition, this case is in its
15   early stages of litigation and any prejudice on defendants to further defend this suit is no
16   more greater as a result of serval days delay. See McSmith, 2011 WL at *3 (finding
17   excusable neglect despite a two month delay). Like McSmith, in this case, no discovery has
18   commenced and this Court has yet to rule on Defendant’s Motion for Release. As such,
19   there is no noticeable impact on the current proceedings. See id.
20          The Government’s Response also relies upon this Court’s November 16, 2018,
21   ruling, when the Court reviewed and addressed nearly identical issues and concerns raised
22   in the Supplemental Brief. The Motion for Release does not present any new or substantially
23   different evidence, but merely rehashes already decided issues. Given the nature and
24   circumstances surrounding the Court’s November 16 ruling, the Government reasonably
25   believed that the Court’s ruling resolved the issues presented by the Motion for Release.
26
27
      4
       Although Defendant claims to have been prejudiced by the seizure in the first place,
28   Defendant does not argue to have suffered any prejudice as a result of any untimely
     Response.

                                                   -7-
          Case 2:18-cr-00422-SPL Document 423 Filed 12/14/18 Page 8 of 9




 1         Finally, even if this Court were to find the Government did err in this filing, given
 2   the complexity of this matter (as this Court can appreciate) the Government’s failure to
 3   respond here amounted to a simple oversight, and any late filing of the Opposition Motion
 4   constituted—at most—an inadvertent error, amounting to excusable neglect.
 5   V.    CONCLUSION
 6         For the forgoing reasons, the Government respectfully requests this Court to deny
 7   Defendant’s Motion to Strike.
 8
 9         Respectfully submitted, December 14, 2018.

10                                           ELIZABETH A. STRANGE
                                             First Assistant United States Attorney
11                                           District of Arizona

12                                           BRIAN BENCZKOWSKI
                                             Assistant Attorney General
13                                           U.S. Department of Justice
                                             Criminal Division, U.S. Department of Justice
14
                                             KEVIN RAPP
15                                           MARGARET PERLMETER
                                             ANDREW STONE
16                                           PETER KOZINETS
                                             Assistant United States Attorneys
17
                                             REGINALD E. JONES
18                                           Senior Trial Attorney

19                                                s/John J. Kucera

20                                           JOHN J. KUCERA
                                             Special Assistant United States Attorney
21
                                             Attorneys for Plaintiff
22                                           UNITED STATES OF AMERICA

23
24
25
26
27
28


                                               -8-
          Case 2:18-cr-00422-SPL Document 423 Filed 12/14/18 Page 9 of 9




 1
 2                                CERTIFICATE OF SERVICE
            I hereby certify that on this 14th day of December 2018, I electronically transmitted
 3   the attached document to the Clerk’s Office using the CM/ECF System for filing and
 4   transmittal of a Notice of Electronic Filing to the following CM/ECF registrant:
     Anne Chapman, Erin McCampbell, Gregory Zamora, James Grant, Lee Stein, Paul
 5   Cambria, Robert Corn-Revere, Ronald London, Janey Henze Cook, John Littrell, Kenneth
     Miller, Thomas Bienart, Jr., Bruce Feder, Michael Kimerer, Rhonda Neff, KC Maxwell,
 6   Michael Piccarreta, Stephen Weiss, Gopi Panchapakesan, Ariel Neuman, Gary
     Lincenberg, Anthony Bisconti, Whitney Bernstein, Seetha Ramachandran.
 7
 8
 9    s/S. Beckman
     U.S. Attorney’s Office
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -9-
